Citation Nr: 0113220	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  98-03 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
patent ductus arteriosus.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Esq.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



REMAND

The veteran served on active duty from March 1941 to October 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision of the Boise, Idaho 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied a compensable evaluation for service-
connected patent ductus arteriosus.

In January 2000 the Board denied the claim and the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (hereinafter the Court).  By an Order issued in 
December 2000, the Court vacated the Board's January 2000 
decision and granted a joint motion to remand the appeal to 
the Board.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Among other things, this law 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, 
the RO must ensure compliance with the notice and duty to 
assist provisions contained in the new law and consider 
whether any additional notification or development action is 
required under the VCAA.  In an effort to assist the RO, the 
Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the VCAA.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.

Service medical records show that in the report of the 
veteran's physical examination at induction a reduplicated 
first sound at the mitral area was noted.  A September 1945 
consultation report indicates that after examination, the 
final diagnosis was mild, patent ductus arteriosus, stated to 
have existed prior to service and to have been aggravated 
thereby.  The veteran was discharged from service by reason 
of disability which was a congenital anomaly of the heart, 
patent ductus arteriosus.  On the veteran's certificate of 
disability for discharge it was stated that his heart 
condition "[i]ncapacitates permanently for military service 
because of the progressive nature of the disease which 
precludes physical exertion required in military activity."  
In October 1945, the veteran was awarded service connection 
and a 60% rating for his heart condition.  VA reduced the 
rating to 30% in 1947 and to 0% in 1950.

In July 1978 and March 1979, the veteran sought an increase 
in his rating, which was denied in May 1979.  The veteran did 
not appeal that determination.  In August 1996, the RO 
received the veteran's claim for an increase, along with 
extensive private medical records dated from 1988 to 1995, 
which, in part, reflect medical following for glucose and 
blood pressure levels, and for status post cerebrovascular 
accidents.  The veteran was afforded a VA examination in 
November 1997.  The RO denied the claim in September 1997.  
The veteran appealed the decision and in January 2000 the 
Board denied the claim.  As noted above the veteran filed a 
timely appeal to the Court.  

The joint motion to remand noted that the Board based its 
denial in part on a 1997 Compensation and Pension (C&P) 
examination that was defective for the following reasons.  
The examiner did not have the claims file.  The examiner 
speculated that the veteran's heart condition was fixed 
during open-heart surgery in 1994 and based his opinion in 
part on that speculation.  Moreover, the RO failed to ask the 
questions it deemed relevant to the claim, specifically, 
whether the veteran's current symptoms are related to his 
service-connected condition.  Instead, the RO only asked 
whether the veteran currently had patent ductus arteriosus.  
An examination that does not address the relevant questions 
is by definition inadequate.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) ("duty to assist includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."); Seals v. Brown, 8 Vet. App. 291, 295 (1995) 
(same).  

In addition, according to the joint motion, VA failed to 
obtain numerous records relevant to the veteran's heart claim 
from the Spokane VA Medical Center (VAMC) dated September 
1989 through December 1999.  These include an August 1996 
note of chest pain, a July 1997 ECG, a November 1997 EKG and 
a December 1997 examination report, noting a history of 
patent ductus arteriosus and diagnosing the veteran with 
septal myocardial infarction with diastolic dysfunction and 
ejection fraction estimated at 40% - 45 %.  Our initial 
review finds that copies of the November 1997 EKG (not 
clearly dated) and the specified December 1997 examination 
report are in the claims file and discussed in the November 
1997 examination report and December 1997 addendum.  
Nevertheless, the RO should request the veteran's medical 
records from the Spokane VAMC for the time period noted.  
Remand is required to ensure that all relevant medical 
records are associated with the claims file and considered.  
Bell v. Derwinski, 2 Vet. App. 611 (1992) (failure to obtain 
relevant records that might be determinative of the claim 
merits remand).   

The veteran has argued that his 1994 surgery was required due 
to cardiovascular problems related to blood flow and 
regurgitation caused by his patent ductus arteriosus and has 
stated that a physician informed him of such.  The veteran 
stated that his cardiologist, Dr. Sheerin, in Coeur d' Alene, 
Idaho, also told him that if the blood was returned too fast 
to his heart, the severity of his heart condition would 
increase.  The veteran commented that three physicians had 
told him that his heart condition was caused by the blood 
supply being returned to his heart too fast.  Apparently, the 
veteran is claiming that these doctors have indicated a link 
between his service-connected heart condition and his present 
heart condition.  The veteran should be notified that 
statements from these doctors linking his service-connected 
patent ductus arteriosus to his present heart condition 
should be obtained in writing and submitted to support his 
claim.  

The veteran requested that he be afforded a special 
cardiology examination or in the alternative to have his file 
and claim sent for a medical opinion from a doctor who 
specializes in his condition.  The attorney requested an 
examination with specific directions to correct the problems 
noted with the last examination.  These were to have the 
examiner detail the current symptoms as well as any symptoms 
existing during the pendency of the claim, to address whether 
the veteran's current symptoms or symptoms existing during 
the pendency of the claim are related to his service-
connected condition, and to have the examiner review the 
claims file before the examination.  

Furthermore, during the pending appeal, the rating criteria 
for evaluating cardiovascular disorders changed effective 
January 12, 1998.  See 65 Fed. Reg. 207, 224 (1997).  When a 
law or regulations change during the pendency of a veteran's 
appeal, the version most favorable to the veteran applies, 
absent congressional (or Secretarial, as appropriate) intent 
to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should notify the veteran 
through his attorney that he should 
obtain written statements from the 
doctors who have told him that there is a 
relationship between his service-
connected patent ductus arteriosus and 
his heart condition and to submit the 
statements as evidence to support his 
claim.  The opinions should be 
substantiated by clinical findings or 
other support.  If he desires the 
assistance of the RO, he should request 
such.  

3.  The RO should obtain the veteran's 
medical records from the Spokane VAMC 
dated from September 1989 through 
December 1999 and associate them with the 
claims file.

4.  After any additional medical evidence 
has been associated with the claims file, 
the veteran should be afforded a 
comprehensive cardiology examination by a 
board certified cardiologist if 
available.  The examination should 
include any indicated studies.  The 
cardiologist should review the claims 
file and a copy of this remand and so 
indicate in the medical opinion.  The 
examiner should report in detail the 
veteran's current symptoms and symptoms 
that existed during the pendency of the 
claim.  The examiner must also report the 
clinical findings in detail and the 
results of any studies.  Based on a 
review of the claims file, the veteran's 
symptoms, the examination findings, and 
the results of any studies, the 
cardiologist should express an opinion as 
to whether any of the veteran's symptoms 
are related to the service-connected 
patent ductus arteriosus, and, if so, 
which ones.  The examiner may answer the 
question in terms of likelihood, i.e., 
whether it is less likely, more likely or 
at least as likely as not.  

5.  Thereafter, the RO should 
readjudicate this claim under the rating 
criteria in effective prior to and from 
January 12, 1998.  The version most 
favorable to the veteran should apply.  
If the benefit sought on appeal remains 
denied the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


